Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing                                 Oct 07 2013, 6:10 am
 the defense of res judicata, collateral
 estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                            ATTORNEY FOR APPELLEE:

JOEL M. SCHUMM                                     ANNA KIRKMAN
Indianapolis, Indiana                              Associate Counsel
                                                   Wishard Health Services
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE CIVIL                         )
COMMITMENT OF S.I.,                                )
                                                   )
       Appellant-Respondent,                       )
                                                   )
               vs.                                 )       No. 49A05-1304-MH-146
                                                   )
MIDTOWN CMHC,                                      )
                                                   )
       Appellee-Petitioner.                        )


                     APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Gerald S. Zore, Judge
                            Cause No. 49D08-1302-MH-7011


                                         October 7, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       S.I. was arrested for reckless driving. The Marion County Sheriff’s Department

decided to transfer her from the jail to Wishard Health Services/Midtown Community Mental

Health Center (“Midtown”). S.I. was agitated, paranoid, and suffering from delusions.

Midtown subsequently filed a petition for temporary involuntary commitment stating that S.I.

was suffering from a mental illness which caused her to be gravely disabled and in danger of

harm. Following a hearing, the trial court granted Midtown’s petition and entered an order of

temporary commitment concluding that S.I. was dangerous to herself, dangerous to others,

and gravely disabled. S.I. appeals, arguing that the trial court’s order of commitment is not

supported by clear and convincing evidence. Finding the evidence sufficient, we affirm.

                               Facts and Procedural History

       On February 14, 2013, officers from the Marion County Sheriff’s Department brought

S.I. to Midtown after she was pulled over and arrested for reckless driving. When S.I.

arrived, she was agitated and paranoid. She was “saying things like, she was raped by the

police. She also … mentioned something along the lines of NCIS has killed her father.” Tr.

at 6. She was delusional, stating that right before she was arrested, she stopped at Starbucks,

and she knew that they slipped some kind of drug into her coffee. S.I. insisted that upon her

arrest, police had fractured her hand. Despite the fact that x-rays revealed no injury, S.I. was

convinced that her hand was broken and that medical personnel must have “posed [her] hand

in a pose where you can’t see that the bone sticks out.” Id. at 36.




                                               2
       After being transferred into the inpatient unit, S.I. was treated by Dr. Seymon

Faynboym. Based upon available medical history and observation, Dr. Faynboym diagnosed

S.I. with bipolar mania with psychotic features. Id. at 7. Dr. Faynboym’s diagnosis was

based on S.I.’s paranoia, delusions, rapid speech, response to internal stimuli, agitation, lack

of sleep, poor concentration, illogical thought process, and non-sequential formation of ideas.

Dr. Faynboym opined that S.I.’s paranoia, in particular, causes her to be confrontational and

does not allow her to function with others. While in the inpatient unit, S.I. was verbally

aggressive toward other patients and had several confrontations. Other patients were upset

and complained about S.I.’s confrontational behavior. S.I. refused medication, claiming that

if she were to take the recommended antipsychotic medication, she would lose control and

rage. Dr. Faynboym was especially concerned regarding malnutrition because S.I.’s paranoia

had caused her to exhibit a poor appetite. S.I. had lost enough weight that she had to fold her

pants over.

       Midtown filed a petition for involuntary commitment on February 22, 2013. The trial

court held a commitment hearing on March 7, 2013. Dr. Faynboym testified regarding his

observations of S.I. and his belief that her mental illness causes her to be gravely disabled

and unable to care for herself. At the time of the commitment hearing, in addition to his

concern for S.I.’s poor appetite and malnourishment, it was Dr. Faynboym’s understanding

that she had no income to support herself. Dr. Faynboym testified that S.I. lacked any insight

into her mental illness and that, due to her paranoid delusions, “I believe strongly that she

will be dangerous to herself, and then the lack of judgment that she has will probably have


                                               3
her end up back … into the inpatient psychiatric unit.” Id. at 10. Dr. Faynboym also opined

that S.I. will be dangerous to others due to her confrontational behavior and deteriorating

judgment. Dr. Faynboym recommended that, while temporarily committed, S.I. could be

treated with Risperidone for psychosis and Depakote for bipolar mania. He testified that he

believed that temporary commitment to the inpatient unit was the best and least restrictive

treatment for S.I.

       S.I.’s mother testified at the commitment hearing that S.I. had been hospitalized due to

her psychiatric disorder four times in the past four years. S.I.’s mother recalled that two of

the hospitalizations were in a Tennessee mental hospital, and one of the hospitalizations

occurred after S.I.’s father had S.I. arrested in Florida. S.I.’s mother expressed deep concern

regarding S.I.’s erratic and paranoid behavior and stated that she believed temporary

commitment was in S.I.’s best interests.

       S.I. also testified at the hearing. During her testimony, she exhibited paranoia

regarding police, medical personnel, other patients, and her mother. She demonstrated a

complete lack of insight regarding her behavior. At the conclusion of the hearing, the trial

court granted Midtown’s petition for temporary commitment of S.I. This appeal ensued.

                                  Discussion and Decision

       S.I. concedes that her temporary commitment has expired. Therefore, we cannot

render effective relief to her. See In re Commitment of J.B., 766 N.E.2d 795, 798 (Ind. Ct.

App. 2002). Although generally we dismiss cases that are moot, we may decide a moot case

on its merits when it involves questions of great public interest that are likely to recur. M.L.


                                               4
v. Meridian Servs., Inc., 956 N.E.2d 752, 755 n.3 (Ind. Ct. App. 2011). As noted by S.I., this

court has frequently decided to address the merits of appeals regarding involuntary mental

health commitments under the public interest exception to the mootness doctrine. See, e.g.,

Golub v. Giles, 814 N.E.2d 1034, 1036 n.1 (Ind. Ct. App. 2004), trans. denied (2005).

Midtown presents no argument to the contrary, and thus we will address the merits of S.I.’s

challenge to her commitment.

       S.I.’s sole assertion on appeal is that the trial court’s order for her involuntary

commitment is not supported by clear and convincing evidence. Our well-settled standard of

review and our relevant statutory law regarding civil commitment is as follows:

       When we review the sufficiency of the evidence of a civil commitment, we
       consider only the evidence most favorable to the trial court’s judgment and the
       reasonable inferences arising therefrom. We will not reweigh the evidence or
       judge the witnesses’ credibility. We will affirm the trial court’s commitment
       order if it represents a conclusion that a reasonable person could have drawn,
       even if other reasonable conclusions are possible.

              In Indiana, a court may order a temporary commitment of not more than
       ninety days for an individual who is mentally ill and either dangerous or
       gravely disabled. Ind. Code § 12-26-6-1. Civil commitment is a significant
       deprivation of liberty that requires due process protections. Because everyone
       exhibits some abnormal conduct at one time or another, loss of liberty calls for
       a showing that the individual suffers from something more serious than is
       demonstrated by idiosyncratic behavior. The petitioner … is required to prove
       by clear and convincing evidence that the individual is (1) mentally ill and (2)
       either dangerous or gravely disabled and that (3) commitment is appropriate.
       Ind. Code § 12-26-2-5(e). In order to carry its burden of proof, the petitioner
       is not required to prove that the individual is both dangerous and gravely
       disabled. However, there is no constitutional basis for confining a mentally ill
       person who is not dangerous and can live safely in freedom.

M.L., 956 N.E.2d at 755 (quotation marks and some citations omitted).



                                              5
       S.I. does not challenge the trial court’s finding that she suffers from mental illness

pursuant to Indiana Code Section 12-7-2-130, which defines mental illness as a psychiatric

disorder that substantially disturbs an individual’s thinking, feeling, or behavior and impairs

the individual’s ability to function. Instead, S.I. contends that Midtown failed to present

sufficient evidence that she was gravely disabled, dangerous to herself, or dangerous to

others. Because Midtown is not required to prove that S.I. is both gravely disabled and

dangerous to herself or others, see M.L., 956 N.E.2d at 755, we need only address whether

the evidence was sufficient to support the trial court’s finding that S.I. is gravely disabled.

       “Gravely disabled” is defined as

       a condition in which an individual, as a result of mental illness, is in danger of
       coming to harm because the individual:

       (1) is unable to provide for that individual’s food, clothing, shelter, or other
       essential human needs; or

       (2) has a substantial impairment or an obvious deterioration of that individual’s
       judgment, reasoning, or behavior that results in the individual’s inability to
       function independently.

Ind. Code § 12-7-2-96 (emphasis added). As we have often noted, because this statute is

written in the disjunctive, a trial court’s finding of grave disability survives if we find that

there was sufficient evidence to prove either that the individual is unable to provide for her

basic needs or that her judgment, reasoning, or behavior is so impaired or deteriorated that it

results in her inability to function independently. See T.A. v. Wishard Health Servs., 950
N.E.2d 1266, 1271 n.2 (Ind. Ct. App. 2011); A.L. v. Wishard Health Servs., 934 N.E.2d 755,

762 n.2 (Ind. Ct. App. 2010), trans. denied (2011).


                                               6
       The evidence most favorable to the trial court’s determination that S.I. is gravely

disabled indicates that, due to her bipolar mania with psychotic features, S.I. suffers from,

among other things, extreme paranoia, agitation, delusions, lack of sleep, poor concentration,

illogical thought process, and non-sequential formation of ideas. S.I. has a history of arrests

and hospitalizations due to her mental illness. Dr. Faynboym testified that S.I. lacked any

insight regarding her illness and, during her time in the inpatient unit, she had refused all

medication, except for one dose of the mood stabilizer Depakote the day before the

commitment hearing. Dr. Faynboym stated that S.I.’s paranoid and delusional behavior had

further deteriorated since her hospitalization and that she was confrontational and verbally

aggressive toward other patients. Dr. Faynboym stated that S.I.’s paranoia simply does not

“allow her to function with others.” Tr. at 7. He further indicated that S.I.’s paranoia caused

her to exhibit a poor appetite, and therefore he was concerned about malnutrition. Dr.

Faynboym testified that it was his understanding that S.I. did not have any source of income

to provide for herself. Dr. Faynboym opined, “I believe strongly that she will be dangerous

to herself, and then the lack of judgment that she has will probably have her end up back …

into the inpatient psychiatric unit.” Id. at 10. This evidence clearly and convincingly

demonstrates that S.I. has a substantial impairment or an obvious deterioration of her

judgment, reasoning, and behavior that has resulted in her inability to function independently.

See In re Involuntary Commitment of A.M., 959 N.E.2d 832, 836 (Ind. Ct. App. 2011)

(determining that evidence supported trial court’s determination of grave disability where




                                              7
patient denied mental illness, refused to take medication, and engaged in agitated and

aggressive behavior).

          S.I. points to evidence that she has a place to live, is able to eat, and had only verbal

confrontations with other patients as proof that she is able to function independently, and

therefore she is not gravely disabled. This is merely an invitation for us to reweigh the

evidence, which we cannot do. See M.L., 956 N.E.2d at 755. The trial court’s conclusion

that S.I. is gravely disabled represents a conclusion that a reasonable person could have

drawn. As stated above, we need not address whether the evidence also establishes that S.I.

was dangerous to herself or others. Accordingly, we affirm the trial court’s commitment

order.1

          Affirmed.

BARNES, J., and PYLE, J., concur.




          1
           We note that the trial court found that S.I. was gravely disabled, dangerous to herself, and dangerous
to others. S.I. urges that, in the event that we affirm the commitment, “if the evidence is found sufficient on
less than all three bases of the trial court’s order,” we should remand for the trial court to issue an amended
commitment order. Appellant’s Reply Br. at 4. As Midtown was required to prove only one statutory basis for
commitment, we decline to review the sufficiency of the evidence regarding any other basis. Moreover, S.I.
cites us to no authority, and we are unaware of any, that remand would be appropriate even under the
circumstances suggested.

                                                       8